Exhibit 10.2

 

American Tower Corporation

Notice of Grant of Restricted Stock Units and RSU

Agreement (U.S. Employee / Time)

  

American Tower Corporation

ID: 65-0723837

116 Huntington Ave

Boston, MA 02116

Administrator

116 Huntington Avenue 11th Floor

Boston MA United States 02116

  

Participant Name:

RSU Number:

Plan:

ID:

American Tower Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) restricted stock units (the
“RSUs”) representing the right to receive the number of shares of Common Stock,
par value $0.01 per share (the “Stock”) of the Company set forth below (or, if
so determined by the Committee, the value of such shares, payable in cash or
such other property as the Committee determines) and the dividend equivalents
with respect to the RSUs on the terms of this Notice of Grant of Restricted
Stock Units and RSU Agreement (this “Agreement”), subject to your acceptance of
this Agreement and the provisions of the American Tower Corporation 2007 Equity
Incentive Plan, as amended from time to time (the “Plan”).

Date of grant:                                                                 
, 20        

Number of shares:                                        
                                

The RSUs will vest and the underlying shares will become issuable on the
following schedule (each date, a “scheduled vesting date”):

                                     on                                      ,
20     , as to                  shares,

                                     on                                      ,
20     , as to                  additional shares,

                                     on                                      ,
20     , as to                  additional shares, and

                                     on                                      ,
20     , as to                  additional shares.

By your signature below, you agree with the Company to the terms of this
Agreement.

 

Participant

    Date  



--------------------------------------------------------------------------------

Terms of Restricted Stock Units

1. Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms used
and not otherwise defined in this Agreement have the meanings given to them in
the Plan. The Committee administers the Plan, and its determinations regarding
the interpretation and operation of the Plan and this Agreement are final and
binding. The Board may in its sole discretion at any time terminate or from time
to time modify and amend the Plan as provided therein. You may obtain a copy of
the Plan without charge upon request to the Company’s Human Resources
Department.

2. Vesting of RSUs. The RSUs will vest, while you are employed by the Company or
one of its Affiliates, for the respective numbers of shares and on the scheduled
vesting dates stated in the vesting schedule on the first page of this
Agreement, subject to the other terms hereof. RSUs are an unfunded, unsecured
obligation of the Company. You shall not earn any rights under the RSUs except
in conformity with such schedule and until all other conditions that are
required to be met in order to issue the underlying shares have been satisfied.
Subject to Section 6, within sixty (60) days after the scheduled vesting date
for any RSUs, the Company will deliver to you or your legal representative the
number of shares underlying the number of vested RSUs associated with such
scheduled vesting date on the vesting schedule (or such cash or other property
as the Committee determines).

3. Dividend Equivalents. While the RSUs are outstanding and unvested, the
Company will accrue dividend equivalents on your behalf. The dividend equivalent
with respect to each RSU will be equal to the sum of the cash dividend declared
and paid by the Company with respect to each share of Stock while the RSU is
outstanding (but not dividends declared and paid before January 1, 2012). No
interest will accrue on the dividend equivalents. The dividend equivalents with
respect to each RSU shall be earned and paid out in cash at the same time as the
RSU is earned and paid out.

4. Termination of RSUs. Upon termination of your employment with the Company and
its Affiliates for any reason, any of the RSUs that are unvested as of the
termination date, together with any accrued dividend equivalents, will be
canceled for no value. Authorized leave of absence or absence on military or
government service shall not constitute termination of your employment for this
purpose so long as either (a) such absence is for a period of no more than 90
calendar days or (b) your right to re-employment after such absence is
guaranteed either by statute or by contract.

5. Withholding Taxes. Upon the vesting of the RSUs, the Company shall withhold
from issuance in settlement of such RSUs the number of shares of Stock necessary
to satisfy the minimum tax withholding obligations arising from such vesting
with such shares of Stock valued at their Fair Market Value on the date of
withholding; provided, that the Company may permit, at the discretion of the
President and Chief Executive Officer, the Treasurer and Chief Financial
Officer, or the Executive Vice President, Chief Administrative Officer and
General Counsel, a holder of RSUs to pay the associated tax withholding
obligations to the Company in cash (in lieu of the Company withholding shares of
Stock), if such holder submits a written request therefor in advance of the
vesting date for such RSUs and remits to the Company such payment no later than
the date of delivery of the remaining shares to the holder in settlement of the
RSUs. Withholding from dividend equivalents will be made by the Company in cash.

6. Termination; Forfeiture. Notwithstanding any other provision of this
Agreement, you shall be obligated to (a) transfer to the Company any shares,
cash or other property previously issued upon vesting of RSUs and dividend
equivalents and (b) pay to the Company all gains realized by any person from the
disposition of any such shares or other property if: (I) your employment with
the Company or any Affiliate is terminated for cause or (II) following
termination of employment for any reason, either (A) the Company determines that
you engaged in conduct while an employee that would have justified termination
for cause or (B) you violate any applicable confidentiality or non-competition
agreement with the Company or any Affiliate. Termination for cause means
criminal conduct involving a felony in the U.S. or the equivalent of a felony
under the laws of other countries, material violations of civil law related to
your job responsibilities, fraud, dishonesty, self-dealing, breach of your
obligations regarding the Company’s intellectual property, or willful misconduct
that the Committee determines to be injurious to the Company.

 

2



--------------------------------------------------------------------------------

7. Compliance with Law; Lock-Up Agreement. The Company shall not be obligated to
issue any shares of Stock or other securities upon vesting of the RSUs unless
the Company is satisfied that all requirements of law or any applicable stock
exchange in connection therewith (including without limitation the effective
registration or exemption of the issuance of such shares or other securities
under the Securities Act of 1933, as amended, and applicable state securities
laws) have been or will be complied with, and the Committee may impose any
restrictions on your rights as it shall deem necessary or advisable to comply
with any such requirements; provided that the Company will issue such shares or
other securities on the earliest date at which it reasonably anticipates that
such issuance will not cause such violation . You further agree hereby that, as
a condition to the issuance of shares upon vesting of the RSUs, you will enter
into and perform any underwriter’s lock-up agreement requested by the Company
from time to time in connection with public offerings of the Company’s
securities.

8. Rights as Stockholder. You shall have no rights as a stockholder with respect
to any shares of Stock or other securities covered by the RSUs until the
issuance of such actual shares of Stock or other securities.

9. Effect on Your Employment. Neither the adoption, maintenance or operation of
the Plan nor the award of the RSUs and the dividend equivalents with respect to
the RSUs confers upon you any right to continue your employment with the Company
or any Affiliate, nor shall they interfere with the rights of the Company or any
Affiliate to terminate or otherwise change the terms of such employment or
service at any time, including, without limitation, the right to promote, demote
or reassign you from one position to another in the Company or any Affiliate.
Unless the Committee otherwise provides in any case, your employment with an
Affiliate shall be deemed to terminate for purposes of the Plan when such
Affiliate ceases to be an Affiliate of the Company.

10. Nontransferability. You may not assign or transfer the RSUs or any rights
with respect thereto, including without limitation, the dividend equivalents
with respect to the RSUs, except by will or by the laws of descent and
distribution or to the extent expressly permitted in writing by the Committee.

11. Corporate Events. The terms of the RSUs and the dividend equivalents with
respect to the RSUs may be changed without your consent as provided in the Plan
upon a change in control of, or certain other corporate events affecting, the
Company. Without limiting the foregoing, the number and kind of shares or other
securities or property issuable upon vesting of the RSUs may be changed, the
vesting schedule may be accelerated, the RSUs may be assumed by another issuer,
or the RSUs may be terminated, as the Committee may consider equitable to the
participants in the Plan and in the best interests of the Company.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
Commonwealth of Massachusetts except to the extent the laws of any other
jurisdiction are mandatorily applicable.

13. Amendment and Termination of the RSUs. The RSUs and the dividend equivalents
with respect to the RSUs may be amended or terminated by the Company with or
without your consent, as permitted by the Plan.

 

3